                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DWAYNE TOWNS, #B39649,                            )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 18−cv–01455−MJR
                                                   )
 MENARD CORRECTIONAL CENTER,                       )
 JACQUELINE LASHBROOK,                             )
 and M. SIDDIQUI,                                  )
                                                   )
                Defendants.                        )

                                MEMORANDUM AND ORDER

REAGAN, Chief District Judge:

       Plaintiff Dwayne Towns, an inmate who is currently incarcerated in Menard Correctional

Center (“Menard”), brings this action for constitutional deprivations pursuant to 42 U.S.C. § 1983.

In the Complaint, Plaintiff claims that he has been denied adequate medical treatment for the

lingering effects of a traumatic brain injury that still causes seizures, right-sided numbness, and a

limp. (Doc. 1, pp. 7-16). Plaintiff allegedly requires a special needs permit, a cane or crutch, and

a referral to an outside specialist, all of which the defendants have delayed or denied. He seeks

monetary damages and injunctive relief against them. Id.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                                 1
                                                The Complaint

        Several years before he was incarcerated at Menard, Plaintiff sustained a skull fracture and

brain injury that continues to cause seizures, right-sided numbness, and a permanent limp. (Doc.

1, pp. 7-16). He was issued a special needs permit and a crutch at Stateville Correctional Center.

When Plaintiff transferred to Menard on May 23, 2017, these items were confiscated from him.

Plaintiff sought reinstatement of the permit and use of a crutch or cane. After noticing progressive

right-sided numbness, he also requested further evaluation and treatment with a neurologist. In

response, Doctor Siddiqui ordered x-rays of Plaintiff’s skull and right hand and reinstated his

special needs permit. However, the doctor determined that nothing more could be done to help

Plaintiff and denied his related requests for a crutch, cane, and medical referral. Plaintiff seeks

monetary damages, a cane or crutch, and a referral to a neurologist. Id.

                                                   Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following enumerated counts:

        Count 1:          Eighth Amendment deliberate indifference to medical needs claim against
                          Defendants for delaying or denying Plaintiff’s access to a special needs
                          permit, a cane or crutch, and a referral to a specialist for treatment of
                          progressive right-sided numbness associated with a past brain injury.

        Count 2:          Americans with Disabilities Act (“ADA”) and/or Rehabilitation Act claim
                          against Defendants for failing to accommodate Plaintiff’s disability.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise ordered. Any claim that is mentioned in the Complaint but not addressed herein

should be considered dismissed without prejudice as inadequately pled under Twombly. 1




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         2
                                               Count 1

       To state an Eighth Amendment claim based on the denial of medical care, Plaintiff must

show that (1) he suffered from a sufficiently serious medical condition (objective standard), and

(2) state officials responded to it with deliberate indifference (subjective standard). Sherrod v.

Lingle, 223 F.3d 605, 619 (7th Cir. 2000). The allegations satisfy both components of this claim

at screening. Plaintiff’s traumatic brain injury resulted in long-term side effects that are objectively

serious enough to support this claim. The allegations also suggest that Doctor Siddiqui was

“personally responsible for the deprivation of a constitutional right,” when he denied Plaintiff’s

request for an assistive device and treatment. Chavez v. Ill. State Police, 251 F.3d 612, 651 (7th

Cir. 2001). Count 1 is subject to further review against this individual.

       This claim shall be dismissed against the other two defendants. Menard is not a “person”

who is subject to suit under § 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

Further, Warden Lashbrook is not subject to suit simply because of her supervisory position. The

doctrine of respondeat superior is inapplicable under § 1983. Sanville v. McCaughtry, 266 F.3d

724, 740 (7th Cir. 2001). Further, the warden is not mentioned in the statement of claim. See

Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998) (“A plaintiff cannot state a claim against a

defendant by including the defendant’s name in the caption.”). The exhibits do not suggest that

Warden Lashbrook interfered in a constitutional sense with Plaintiff’s access to a crutch or medical

care. Count 1 shall therefore be dismissed with prejudice against Menard and Warden Lashbrook.

                                               Count 2

       Plaintiff does not mention a claim under the Americans with Disabilities Act (“ADA”),

42 U.S.C. § 12101 et seq., or the Rehabilitation Act, 29 U.S.C. §§ 794-94e. However, courts “are

supposed to analyze a pro se litigant’s claims and not just legal theories that he propounds.” See



                                                   3
Norfleet v. Walker, 684 F.3d 688, 690 (7th Cir. 2012) (citations omitted). Claims under the ADA

and Rehabilitation Act are “functionally identical.” Wagoner v. Lemmon, 778 F.3d 586, 592 (7th

Cir. 2015) (citations omitted). Both require Plaintiff to allege that “(1) he is a qualified person (2)

with a disability and (3) the [state agency] denied him access to a program or activity because of

his disability.” Jaros v. Ill. Dep’t of Corr., 684 F.3d 667, 672 (7th Cir. 2012). The Rehabilitation

Act also requires the relevant state agency to accept federal funds. Id. at 671 (citations omitted).

Count 2 fails because Plaintiff does not allege that he was denied access to any service, program,

or activity because of a disability. This claim shall be dismissed without prejudice.

                                           Interim Relief

       Plaintiff does not request a temporary restraining order or a preliminary injunction in the

Complaint. He has not filed a separate motion seeking this relief under Rule 65(a) or (b) of the

Federal Rules of Civil Procedure. However, Plaintiff has been denied an assistive device at

Menard and indicates that further evaluation and treatment of his progressive right-side numbness

is warranted. Out of an abundance of caution, the Court will direct the Clerk to add a Motion for

Preliminary Injunction to the docket sheet in CM/ECF and add the Warden of Menard Correctional

Center, in his or her official capacity, for purposes of implementing any injunctive relief that is

ordered in this case. If Plaintiff wishes to pursue a request for interim relief at this time, he must

file a brief in support of the motion consistent with the below instructions and deadline.

                                             Disposition

       Based on Plaintiff’s request for injunctive relief in the Complaint (Doc. 1, p. 7), the Clerk

is DIRECTED to ADD a Motion for Preliminary Injunction and ADD the WARDEN of

MENARD CORRECTIONAL CENTER (official capacity only) as a defendant in CM/ECF.

(Doc. 1, p. 8). However, Plaintiff did not file a separate motion in support of a request for



                                                  4
preliminary injunctive relief or set forth the reasons he is entitled to relief under Rule 65(a) of the

Federal Rules of Civil Procedure. Therefore, if Plaintiff wishes to pursue the Motion, he must file

a brief in support of the Motion for Preliminary Injunction within thirty (30) days (on or before

January 18, 2019). Failure to do so will result in dismissal of the Motion without prejudice.

       IT IS HEREBY ORDERED that COUNT 1 survives screening and is subject to further

review against Defendant M. SIDDIQUI. However, COUNT 1 is DISMISSED with prejudice

for failure to state a claim against all other defendants.

       IT IS ORDERED that COUNT 2 is DISMISSED without prejudice for failure to state a

claim upon which relief may be granted against the defendants. The Clerk is DIRECTED to

TERMINATE Defendants Menard Correctional Center and Jacqueline Lashbrook as defendants.

       IT IS ORDERED that the Clerk of Court shall prepare for Defendants M. SIDDIQUI and

WARDEN of MENARD CORRECTIONAL CENTER (official capacity only): (1) Form 5

(Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint,

and this Memorandum and Order to each Defendant’s place of employment as identified by

Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to

the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps

to effect formal service on that Defendant, and the Court will require that Defendant to pay the full

costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       IT IS ALSO ORDERED that, if a Defendant can no longer can be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with Defendant’s current work

address, or, if not known, Defendant’s last-known address. This information shall be used only for

sending the forms as directed above or for formally effecting service. Any documentation of the



                                                   5
address shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States

Magistrate Judge for further pre-trial proceedings, including handling of the Motion for

Preliminary Injunction. Further, this entire matter is REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should

all the parties consent to such a referral.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under § 1915, Plaintiff will be required to pay the full

amount of the costs, even though his application to proceed in forma pauperis was granted. See

28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 12/19/2018

                                                     s/ MICHAEL J. REAGAN
                                                     Chief Judge
                                                     United States District Court


                                                6
                                           Notice

The Court will take the necessary steps to notify the appropriate defendant(s) of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the
defendant(s) will enter their appearance and file an Answer to your complaint. It will likely
take at least 60 days from the date of this Order to receive the defendant(s)’ Answer, but it
is entirely possible that it will take 90 days or more. When all of the defendants have filed
answers, the Court will enter a Scheduling Order containing important information on
deadlines, discovery, and procedures. Plaintiff is advised to wait until counsel has appeared
for the defendants before filing any motions, in order to give the defendants notice and an
opportunity to respond to those motions. Motions filed before defendants' counsel has filed
an appearance will generally be denied as premature. The plaintiff need not submit any
evidence to the court at this time, unless otherwise directed by the Court.




                                              7
